DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s response filed 2/23/2022 has been entered.  

Status of claims
Claims 2-3, 8, 15, 17, 23-24 had/have been canceled. 
Claims 1, 13, 22, 25 have been amended.
In summary, claims 1, 4-7, 9-14, 16, 18-22, 25-32 are pending and examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4-7, 9-14, 16, 18-22, 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Amended independent claims 1, 13 and 22 recite “wherein the Cas endonuclease target site selected from the group consisting of SEQ ID NOs: 3-5, 7-11, 13-19, 21-23, 25-28, 30-34, 36-39, 43-47, 49-52, 54-58, 60, 63-66, 68-72, 74-78, 80-83, 87-90, 92- 93, 95-98, 100-104, 317-320, 323-324, 327-328, 331-332, 334-337, 342-343, 346-347, 350-351, 354-355, 358-359, 365-366, 370-371, 376-377, 380-381, 384-385, 388-389, 392-393 and 396-397, wherein said genomic window is flanked by two sequences, wherein the two sequences correspond to SEQ ID NO:1 and SEQ ID NO: 12 as provided in a B73 maize plant”.  
However, according to specification (filed 1/3/2019, table 1 in pages 133-134), SEQ ID NOs: 3-5, 7-11 are located within said genomic window is flanked by two sequences, wherein the two sequences correspond to SEQ ID NO:1 and SEQ ID NO: 12 as provided in a B73 maize plant.  SEQ ID NOs: 13-19, 21-23, 25-28, 30-34, 36-39 are located outside of said genetic window.  
According to specification (tables 2-8 and 12-14 in pages 135-142 and 155-160), SEQ ID NOs: 43-47, 49-52, 54-58, 60, 63-66, 68-72, 74-78, 80-83, 87-90, 92- 93, 95-98, 100-104, 317-320, 323-324, 327-328, 331-332, 334-337, 342-343, 346-347, 350-351, 354-355, 358-359, 365-366, 370-371, 376-377, 380-381, 384-385, 388-389, 392-393 and 396-397 are also located outside of said genetic window. 
Thus, the claims are contradicting to themselves and also contradicting to the disclosure of the specification. Thus, the claims are indefinite.  
Appropriate corrections are required. 
Dependent claims do not cure the deficiency, thus, are included in the rejection. 
Please note that the “genomic window is flanked by two sequences, wherein the two sequences correspond to SEQ ID NO:1 and SEQ ID NO: 12 as provided in a B73 maize plant” was the subject matter of the original filed claims.
Therefore, for compact prosecution and definiteness, SEQ ID NOs: 3-5, 7-11 are located within the genomic window, and are examined in the office action.  
The sequences outside of such window (SEQ ID NOs: 13-19, 21-23, 25-28, 30-34, 36-39, 43-47, 49-52, 54-58, 60, 63-66, 68-72, 74-78, 80-83, 87-90, 92- 93, 95-98, 100-104, 317-320, 323-324, 327-328, 331-332, 334-337, 342-343, 346-347, 350-351, 354-355, 358-359, 365-366, 370-371, 376-377, 380-381, 384-385, 388-389, 392-393 and 396-397) are not examined for merit in the office action.     

Remarks
SEQ ID NO: 1 and SEQ ID NO: 12 are disclosed in prior art. SEQ ID NOs: 576-580 are disclosed in prior art. See “Sequence Matches” at the end of office action. 
Making heterologous sequence integrations within the “genomic window is flanked by two sequences, wherein the two sequences correspond to SEQ ID NO:1 and SEQ ID NO: 12 as provided in a B73 maize plant” would have been obvious, as analyzed in the previous office actions.  
New claim limitations SEQ ID NOs: 3-5, 7-11 (short sequences of 22-25 bases) are thoroughly searched and examined.   
SEQ ID NOs: 3-5, 8 and 10 are disclosed in prior art. However, the sequences in prior art are maize B73 genomic sequences.  See “Sequence Matches” at the end of office action. 
However, prior art does not teach or suggest that the sequences are Cas target sites, and do not teach or suggest making heterologous sequence integrations in said target sites. 
SEQ ID NOs: 7, 9 and 11 have no matches in prior art.  See “Sequence Matches” at the end of office action. 
Therefore, no art rejections are made in this office action.  


The following references were previously cited by the examiner:
Gil et al (US 20160272987, effectively filed 8/27/2013).
Cost et al (US 20130326645, published 12/5/2013, filed 5/7/2013).
Tao et al (US20080047031, published 2/21/2008, filed 7/18/2005, matured to US 7736897). 
Liang et al (Targeted Mutagenesis in Zea mays Using TALENs and the CRISPR/Cas System.  Journal of Genetics and Genomics 41, 63-68, 2013).
Nelson et al (Methylation-sensitive linking libraries enhance gene-enriched sequencing of complex genomes and map DNA methylation domains. BMC Genomics 9, 621, 2008).
Bottcher et al (Efficient chromosomal gene modification with CRISPR/cas9 and PCR-based homologous recombination donors in cultured Drosophila cells. Nucleic Acids Research, 42: 1-16, 4/2014).

Sequence Matches
Against SEQ ID NO: 1
BV687137
LOCUS       BV687137                 543 bp    DNA     linear   STS 01-DEC-2006
DEFINITION  PZA03558-3872-B73 Zea mays ssp. mays B73 Zea mays subsp. mays STS
            genomic, sequence tagged site.
ACCESSION   BV687137
VERSION     BV687137.1
KEYWORDS    STS.
SOURCE      Zea mays subsp. mays (maize)
  ORGANISM  Zea mays subsp. mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 543)
  AUTHORS   Houchins,K.E., Sanchez-Villeda,H., Schroeder,S.G. and McMullen,M.D.
  TITLE     Maize diversity sequencing
  JOURNAL   Unpublished
COMMENT     
            Contact: Michael D. McMullen
            USDA ARS PGRU MWA
            University of Missouri-Columbia
            302 Curtis Hall, Columbia, MO 65211, USA
            Tel: 5738827606
            Fax: 5738847850
            Email: McMullenM@missouri.edu
            Primer A: TGCCAGATATCCCTGGTATAGAGC
            Primer B: GGTCCTTTCACGTCAGGAACTAGA
            Protocol:
            PCR amplification of genomic DNA
              Template:       25 ng
              Primer:         each 5 pM
              dNTPs:          in PCR 2X Master Mix Taq (Promega)
              Total Vol:      20 ul
              PCR:            Hot start annealing 65-55 C
                              25 cycles at 55 C annealing
            Amplicon sequencing
              BigDye version 3.1 terminator cycle sequencing kits (Applied
            Biosystems)
              Sequence ran on ABI 3100 sequencer.
            
            Buffer:
            Genomic DNA amplification
              PCR 2X Master Mix Taq (Promega)
            Sequencing buffer
              BigDye version 3.1 (ABI)
            
            PZA03558 AZM5_90635.2.
FEATURES             Location/Qualifiers
     source          1..543
                     /organism="Zea mays subsp. mays"
                     /mol_type="genomic DNA"
                     /cultivar="B73"
                     /sub_species="mays"
                     /db_xref="taxon:381124"
                     /clone_lib="Zea mays ssp. mays B73"
                     /note="genomic DNA from inbred line"
     STS             <1..>543

  Query Match             100.0%;  Score 201;  DB 155;  Length 543;
  Best Local Similarity   100.0%;  
  Matches  201;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        316 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 375

Qy         61 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        376 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 435

Qy        121 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        436 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 495

Qy        181 GGAGTCACTCTGATCGAAGGT 201
              |||||||||||||||||||||
Db        496 GGAGTCACTCTGATCGAAGGT 516


Against instant SEQ ID NO: 12

ET001711
LOCUS       ET001711                1001 bp    DNA     linear   GSS 06-FEB-2009
DEFINITION  ZMMBHp0006A21.f ZMMBHp Zea mays genomic clone ZMMBHp0006A21 5',
            genomic survey sequence.
ACCESSION   ET001711
VERSION     ET001711.1
DBLINK      BioSample: LIBGSS_011142
KEYWORDS    GSS.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 1001)
  AUTHORS   Nelson,W., Luo,M., Ma,J., Estep,M., Estill,J., He,R., Talag,J.,
            Sisneros,N., Kudrna,D., Kim,H., Ammiraju,J.S., Collura,K.,
            Bharti,A.K., Messing,J., Wing,R.A., SanMiguel,P., Bennetzen,J.L.
            and Soderlund,C.
  TITLE     Methylation-sensitive linking libraries enhance gene-enriched
            sequencing of complex genomes and map DNA methylation domains
  JOURNAL   BMC Genomics 9, 621 (2008)
   PUBMED   19099592
COMMENT     Contact: Phillip SanMiguel
            Purdue University
            West Lafayette, IN, USA
            Email: pmiguel@purdue.edu
            Plate: 0006  row: A  column: 21
            Class: BAC ends.
FEATURES             Location/Qualifiers
     source          1..1001
                     /organism="Zea mays"
                     /mol_type="genomic DNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /clone="ZMMBHp0006A21"
                     /tissue_type="Immature ear"
                     /dev_stage="6-8 weeks"
                     /lab_host="DH10B"
                     /clone_lib="LIBGSS_011142 ZMMBHp"
                     /note="Vector: TOPOpcr4; Site_1: Eco RI; Site_2: Eco RI"

  Query Match             100.0%;  Score 201;  DB 183;  Length 1001;
  Best Local Similarity   100.0%;  
  Matches  201;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CATGGAAGACGACCCGCTTCGGCAGCTCGTCCGCGCGCACGGCCTCCACCGGCGTCCGCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        432 CATGGAAGACGACCCGCTTCGGCAGCTCGTCCGCGCGCACGGCCTCCACCGGCGTCCGCG 491

Qy         61 GCACCAGGTAGGCCTCCTGCATATATACGTACTCAGGAAAAATCATCTCAGATTCTGCAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        492 GCACCAGGTAGGCCTCCTGCATATATACGTACTCAGGAAAAATCATCTCAGATTCTGCAT 551

Qy        121 ATATACCCCAAACCAAACGGGGCCTTAATTCTACGCATGCCAATCTTTCAGGTAGTACCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        552 ATATACCCCAAACCAAACGGGGCCTTAATTCTACGCATGCCAATCTTTCAGGTAGTACCT 611

Qy        181 AAAATGCAACTATAATCTAAT 201
              |||||||||||||||||||||
Db        612 AAAATGCAACTATAATCTAAT 632

Against instant SEQ ID NO: 3
BZ995131/c
LOCUS       BZ995131                 904 bp    DNA     linear   GSS 25-MAR-2003
DEFINITION  PUGKG49TD ZM_0.6_1.0_KB Zea mays genomic clone ZMMBTa403J01,
            genomic survey sequence.
ACCESSION   BZ995131
VERSION     BZ995131.1
DBLINK      BioSample: SAMN00182290
KEYWORDS    GSS.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 904)
  AUTHORS   Whitelaw,C.A., Quackenbush,J., Van Aken,S., Utterback,T.,
            Resnick,A., Fraser,C.M., Yuan,Y., San Miguel,P., Ma,J. and
            Bennetzen,J.
  TITLE     Maize Genomics Consortium
  JOURNAL   Unpublished
COMMENT     Contact: Cathy Whitelaw
            TIGR
            9712 Medical Center Drive, Rockville, MD 20850, USA
            Tel: 301-838-5843
            Fax: 301-838-0208
            Email: whitelaw@tigr.org
            Seq primer: TF
            Class: sheared ends.
FEATURES             Location/Qualifiers
     source          1..904
                     /organism="Zea mays"
                     /mol_type="genomic DNA"
                     /strain="B73"
                     /db_xref="taxon:4577"
                     /clone="ZMMBTa403J01"
                     /clone_lib="SAMN00182290 ZM_0.6_1.0_KB"
                     /note="Vector: pCR4-TOPO; Site_1: EcoRI; 0.6-1.0 kb high
                     CoT selected genomic DNA library"

  Query Match             100.0%;  Score 22;  DB 151;  Length 904;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCTGTGGACGTGGGGTGCTGGG 22
              ||||||||||||||||||||||
Db        674 GCTGTGGACGTGGGGTGCTGGG 653


Against instant SEQ ID NO: 4
US-14-424-206-53866
; Sequence 53866, Application US/14424206
; GENERAL INFORMATION
;  APPLICANT: E. I. du Pont de Nemours and Co.
;  APPLICANT:McGonigle, Brian
;  APPLICANT:Moloshok, Thomas
;  TITLE OF INVENTION: Long Intergenic Non-Coding RNAs in maize
;  FILE REFERENCE: BB2041PCT
;  CURRENT APPLICATION NUMBER: US/14/424,206
;  CURRENT FILING DATE: 2015-02-26
;  PRIOR APPLICATION NUMBER: 61/694811
;  PRIOR FILING DATE: 2012-08-30
;  NUMBER OF SEQ ID NOS: 203370
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 53866
;  LENGTH: 629
;  TYPE: DNA
;  ORGANISM: Zea Mays
US-14-424-206-53866

  Query Match             100.0%;  Score 22;  DB 211;  Length 629;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAACCACACTGAACAACAACGG 22
              ||||||||||||||||||||||
Db        282 GAACCACACTGAACAACAACGG 303


Against instant SEQ ID NO: 5
RESULT 1
CC630671
LOCUS       CC630671                 666 bp    DNA     linear   GSS 19-JUN-2003
DEFINITION  OGUEE83TV ZM_0.7_1.5_KB Zea mays genomic clone ZMMBMa0420M21,
            genomic survey sequence.
ACCESSION   CC630671
VERSION     CC630671.1
DBLINK      BioSample: SAMN00182289
KEYWORDS    GSS.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 666)
  AUTHORS   Whitelaw,C.A., Quackenbush,J., Van Aken,S., Utterback,T.,
            Resnick,A., Fraser,C.M., Budiman,M.A., Bedell,J.A., Rohlfing,T.,
            Citek,R.W., Nunberg,A., Robbins,D. and Lakey,N.
  TITLE     Consortium for Maize Genomics
  JOURNAL   Unpublished
COMMENT     Other_GSSs: OGUEE83TH
            Contact: Cathy Whitelaw
            TIGR
            9712 Medical Center Drive, Rockville, MD 20850, USA
            Tel: 301-838-5843
            Fax: 301-838-0208
            Email: whitelaw@tigr.org
            Seq primer: TF
            Class: methylation filtered.
FEATURES             Location/Qualifiers
     source          1..666
                     /organism="Zea mays"
                     /mol_type="genomic DNA"
                     /strain="B73"
                     /db_xref="taxon:4577"
                     /clone="ZMMBMa0420M21"
                     /clone_lib="SAMN00182289 ZM_0.7_1.5_KB"
                     /note="Vector: pBCSK-; Site_1: HincII; 0.7-1.5 kb
                     methylation filtered genomic DNA library"

  Query Match             100.0%;  Score 24;  DB 152;  Length 666;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCCGCCTAGGTAGAAATGTGAAGG 24
              ||||||||||||||||||||||||
Db         88 GCCGCCTAGGTAGAAATGTGAAGG 111


Against instant SEQ ID NO: 8
US-14-424-206-159976/c
; Sequence 159976, Application US/14424206
; GENERAL INFORMATION
;  APPLICANT: E. I. du Pont de Nemours and Co.
;  APPLICANT:McGonigle, Brian
;  APPLICANT:Moloshok, Thomas
;  TITLE OF INVENTION: Long Intergenic Non-Coding RNAs in maize
;  FILE REFERENCE: BB2041PCT
;  CURRENT APPLICATION NUMBER: US/14/424,206
;  CURRENT FILING DATE: 2015-02-26
;  PRIOR APPLICATION NUMBER: 61/694811
;  PRIOR FILING DATE: 2012-08-30
;  NUMBER OF SEQ ID NOS: 203370
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 159976
;  LENGTH: 621
;  TYPE: DNA
;  ORGANISM: Zea Mays
US-14-424-206-159976

  Query Match             100.0%;  Score 25;  DB 211;  Length 621;
  Best Local Similarity   100.0%;  
  Matches   25;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCAGGACAGGGAGGTAAAAGGATGG 25
              |||||||||||||||||||||||||
Db        241 GCAGGACAGGGAGGTAAAAGGATGG 217



Against instant SEQ ID NO: 10
US-14-424-206-59609/c
; Sequence 59609, Application US/14424206
; Publication No. US20150240253A1
; GENERAL INFORMATION
;  APPLICANT: E. I. du Pont de Nemours and Co.
;  APPLICANT:McGonigle, Brian
;  APPLICANT:Moloshok, Thomas
;  TITLE OF INVENTION: Long Intergenic Non-Coding RNAs in maize
;  FILE REFERENCE: BB2041PCT
;  CURRENT APPLICATION NUMBER: US/14/424,206
;  CURRENT FILING DATE: 2015-02-26
;  PRIOR APPLICATION NUMBER: 61/694811
;  PRIOR FILING DATE: 2012-08-30
;  NUMBER OF SEQ ID NOS: 203370
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 59609
;  LENGTH: 702
;  TYPE: DNA
;  ORGANISM: Zea Mays
US-14-424-206-59609

  Query Match             100.0%;  Score 23;  DB 58;  Length 702;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GACCGTTGCTGATGGATCAATGG 23
              |||||||||||||||||||||||
Db        388 GACCGTTGCTGATGGATCAATGG 366


Against instant SEQ ID NO: 7
US-12-500-378-1391
; Sequence 1391, Application US/12500378
; Publication No. US20100035983A1
; GENERAL INFORMATION
;  APPLICANT: SHIFFMAN, Dov et al.
;  TITLE OF INVENTION: GENETIC POLYMORPHISMS ASSOCIATED WITH
;  TITLE OF INVENTION:CARDIOVASCULAR DISEASES, METHODS OF DETECTION AND USES
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: CD000026
;  CURRENT APPLICATION NUMBER: US/12/500,378
;  CURRENT FILING DATE: 2009-07-09
;  NUMBER OF SEQ ID NOS: 5416
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 1391
;  LENGTH: 147633
;  TYPE: DNA
;  ORGANISM: Homo sapiens
US-12-500-378-1391

  Query Match             83.3%;  Score 20;  DB 36;  Length 147633;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          5 AAATGTAATTGCTACTTGGG 24
              ||||||||||||||||||||
Db      65132 AAATGTAATTGCTACTTGGG 65151



Against instant SEQ ID NO: 9
AQ622391
LOCUS       AQ622391                 550 bp    DNA     linear   GSS 09-MAY-2010
DEFINITION  HS_5234_B2_G01_T7A RPCI-11 Human Male BAC Library Homo sapiens
            genomic clone Plate=810 Col=2 Row=N, genomic survey sequence.
ACCESSION   AQ622391
VERSION     AQ622391.1
DBLINK      BioSample: SAMN00183116
KEYWORDS    GSS.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 550)
  AUTHORS   Mahairas,G.G., Wallace,J.C., Smith,K., Swartzell,S., Holzman,T.,
            Keller,A., Shaker,R., Furlong,J., Young,J., Zhao,S., Adams,M.D. and
            Hood,L.
  TITLE     Sequence-tagged connectors: A sequence approach to mapping and
            scanning the human genome
  JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 96 (17), 9739-9744 (1999)
   PUBMED   10449764
COMMENT     Contact: Mahairas GG, Wallace JC, Hood L
            High Throughput Sequencing Center
            University of Washington
            401 Queen Anne Avenue North, Seattle, WA 98109, USA
            Tel: (206) 616-3618
            Fax: (206) 616-3887
            Email: jwallace@u.washington.edu
            Clones are derived from the human BAC library RPCI-11. For BAC
            library availability, please contact Pieter de Jong
            (pieter@dejong.med.buffalo.edu). Clones may be purchased from
            BACPAC Resources (http://bacpac.med.buffalo.edu/ordering_bac.htm)
            or from Resear h Genetics (info@resgen.com). BAC end Web Server:
            http://www.htsc.washington.edu
            Plate: 810  row: N  column: 2
            Seq primer: T7
            Class: BAC ends.
FEATURES             Location/Qualifiers
     source          1..550
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
                     /clone="Plate=810 Col=2 Row=N"
                     /sex="male"
                     /clone_lib="SAMN00183116 RPCI-11 Human Male BAC Library"
                     /note="Vector: pBACe3.6; Site_1: EcoRI; Site_2: EcoRI;
                     Male blood DNA was isolated from one randomly chosen donor
                     and partially digested with a combination of EcoRI and
                     EcoRI Methylase. Size selected DNA was cloned into the
                     pBACe3.6 vector at EcoRI sites"

  Query Match             86.1%;  Score 19.8;  DB 144;  Length 550;
  Best Local Similarity   91.3%;  
  Matches   21;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GAGGGAGGCCTGTGACGCATTGG 23
              |||||||| |||||| |||||||
Db         24 GAGGGAGGTCTGTGAGGCATTGG 46


Against instant SEQ ID NO: 11
GH068253
LOCUS       GH068253                 792 bp    mRNA    linear   EST 21-NOV-2008
DEFINITION  G992P131RP24.T0 Neurospora crassa cDNA - 1 hour Heat Shock After 9
            hour Vegetative Growth Neurospora crassa cDNA, mRNA sequence.
ACCESSION   GH068253
VERSION     GH068253.1
DBLINK      BioSample: SAMN00167032
KEYWORDS    EST.
SOURCE      Neurospora crassa
  ORGANISM  Neurospora crassa
            Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina;
            Sordariomycetes; Sordariomycetidae; Sordariales; Sordariaceae;
            Neurospora.
REFERENCE   1  (bases 1 to 792)
  AUTHORS   Basturkmen,M., Xu,J., Shi,M., Loros,J., Nelson,M., Henn,M.,
            Kodira,C., Lennon,N., Green,L., Galagan,J., Birren,B., Dunlap,J.
            and Sachs,M.S.
  TITLE     Neurospora crassa EST Sequencing
  JOURNAL   Unpublished
COMMENT     Contact: Matthew S. Sachs
            Department of Biology
            Texas A&M University
            College Station, TX 77843-3258, USA
            Tel: 979 845 5930
            Fax: 979 845 2891
            Email: msachs@mail.bio.tamu.edu
            Sequenced under the project name G992 at the Broad Institute
            (www.broad.mit.edu).
FEATURES             Location/Qualifiers
     source          1..792
                     /organism="Neurospora crassa"
                     /mol_type="mRNA"
                     /strain="Mauriceville"
                     /db_xref="taxon:5141"
                     /sex="a"
                     /clone_lib="SAMN00167032 Neurospora crassa cDNA - 1 hour
                     Heat Shock After 9 hour Vegetative Growth"
                     /note="Vector: pBluescriptSK-; Site_1: XhoI; Site_2:
                     EcoRI; Poly(A) mRNA was purified from the Mauriceville-1c
                     mat A strain (FGSC 2225). Cells were grown in 1X Vogel's
                     medium/2% sucrose for 9 h at 30 degrees C and then for 1 h
                     at 45 degrees C with orbital shaking at 200 rpm.
                     First-strand cDNA containing methyl-C was synthesized
                     using an oligo-dT primer bearing a XhoI site to enable
                     directional cloning. After second-strand synthesis,
                     addition of EcoRI adapters, digestion with XhoI, and
                     appropriate work-up, cDNA was ligated to
                     XhoI/EcoRI-digested UNIZAP XR Lambda arms and the ligation
                     products packaged into Lambda particles. The Lambda cDNA
                     library was amplified. Mass-excision of the amplified
                     library was accomplished to produce pBluescript phagemid
                     for cDNA sequencing."

  Query Match             95.5%;  Score 21;  DB 117;  Length 792;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 TTCCAACGATGACAAGACTGG 22
              |||||||||||||||||||||
Db        770 TTCCAACGATGACAAGACTGG 790

Against instant SEQ ID NO: 578

US-11-487-300-41/c
; Sequence 41, Application US/11487300
; Publication No. US20080047031A1
; GENERAL INFORMATION:
;  APPLICANT: Tao, Yumin
;  APPLICANT:  Bidney, Dennis
;  APPLICANT:  Gordon-Kamm, William
;  APPLICANT:  Lyznik, Leszek Alexander
;  TITLE OF INVENTION: Novel FRT Recombination Sites and
;  TITLE OF INVENTION:  Methods of Use
;  FILE REFERENCE: 1525-1
;  CURRENT APPLICATION NUMBER: US/11/487,300
;  CURRENT FILING DATE:  2006-07-14
;  PRIOR APPLICATION NUMBER: 60/700,225
;  PRIOR FILING DATE: 2005-07-18
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 41
;   LENGTH: 30
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Minimal mutant FRT6 site
US-11-487-300-41

  Query Match             100.0%;  Score 30;  DB 29;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATTCTTCAAAAAGTATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db         30 AGTTCCTATTCTTCAAAAAGTATAGGAACT 1


Against instant SEQ ID NO: 579

US-11-487-300-21
; Sequence 21, Application US/11487300
; Publication No. US20080047031A1
; GENERAL INFORMATION:
;  APPLICANT: Tao, Yumin
;  APPLICANT:  Bidney, Dennis
;  APPLICANT:  Gordon-Kamm, William
;  APPLICANT:  Lyznik, Leszek Alexander
;  TITLE OF INVENTION: Novel FRT Recombination Sites and
;  TITLE OF INVENTION:  Methods of Use
;  FILE REFERENCE: 1525-1
;  CURRENT APPLICATION NUMBER: US/11/487,300
;  CURRENT FILING DATE:  2006-07-14
;  PRIOR APPLICATION NUMBER: 60/700,225
;  PRIOR FILING DATE: 2005-07-18
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 21
;   LENGTH: 30
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Novel minimal FRT 12 site
US-11-487-300-21

  Query Match             100.0%;  Score 30;  DB 29;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATACTCTATGTAGAATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db          1 AGTTCCTATACTCTATGTAGAATAGGAACT 30


Against instant SEQ ID NO: 580

; Sequence 24, Application US/11487300
; Publication No. US20080047031A1
; GENERAL INFORMATION:
;  APPLICANT: Tao, Yumin
;  APPLICANT:  Bidney, Dennis
;  APPLICANT:  Gordon-Kamm, William
;  APPLICANT:  Lyznik, Leszek Alexander
;  TITLE OF INVENTION: Novel FRT Recombination Sites and
;  TITLE OF INVENTION:  Methods of Use
;  FILE REFERENCE: 1525-1
;  CURRENT APPLICATION NUMBER: US/11/487,300
;  CURRENT FILING DATE:  2006-07-14
;  PRIOR APPLICATION NUMBER: 60/700,225
;  PRIOR FILING DATE: 2005-07-18
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 24
;   LENGTH: 30
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Novel minimal FRT 87 site
US-11-487-300-24

  Query Match             100.0%;  Score 30;  DB 29;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATACTTTCTGGAGAATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db          1 AGTTCCTATACTTTCTGGAGAATAGGAACT 30


Response to Arguments
Claim Rejection Under 35 U.S.C. 112 Written Description 
In view of claim amendments, the rejection is withdrawn. 
However, the amended claims are rejected for indefiniteness as analyzed above. 

Claim Rejections Under 35 U.S.C. 103 Obviousness 
In view of claim amendments, the rejections are withdrawn. See “Remarks” above. 

Conclusion 
No claim is allowed.   

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662